DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 8, 2022. Applicant states that “The election is made with traverse for several reasons and the Official Action provides no legal authority to support the position that claims defining a common category of invention and differing from one another in terms of claim scope are properly restrictable.” Examiner contends that applicant did not distinctly and specifically point out the supposed errors in the restriction requirement. This is not found persuasive because in the Restriction Requirement issued on March 21, 2022, paragraph 2, which is under the heading “Election/Restrictions”, examiner clearly stated the reasons of the restriction requirement. 
The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a continuation of International Application No.
PCT/JP2018/035315 filed on September 25, 2018, which claims priority to Japanese
Patent Application No. 2017-194059 filed on October 4, 2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tal et al. (US 2012/0130410).

Referring to claim 1, Tal discloses a medical device (Figs. 1-5) to be inserted into a biological lumen to destroy an object in the biological lumen comprising: a long shaft portion 32 (Figs. 2A-5) configured to be rotationally driven; a drive unit (reversible motor 50 as shown in Fig. 3 or motor 70 as shown in Fig. 5) configured to rotate the shaft portion; a rotatable breaking member (rounded feature as shown in Figs. 2B-2C) provided at a distal portion of the shaft portion; and a control unit (drive circuit 52 or drive circuit 72) configured to control the rotation of the drive unit, and wherein the control unit is configured to control the drive unit to repeat the rotation while interposing a stop of the rotation between rotations of the drive unit (para [0035: “The motor 50 is controlled by a motor control and driver circuit 52 that is configured to periodically change the direction of rotation of the wire 32. Such a change in direction can be performed at defined time intervals such as one a second, ten times a second, etc., or the change in direction can be performed after a set number of rotations such as every five rotations, or with every rotation, or with fractions of a rotation if desired. Random or pseudo-random timing of rotation changes is also possible. Thus, a variety of rotational oscillation motions can be programmed or hard wired into the motor control and driver circuit 52.” Examiner notes that in order for the motor to reverse the direction of rotation the motor must be stopped then reverse the direction of rotation).

Referring to claim 2, Tal discloses the medical device according to claim 1, wherein, when stopping and rotating the drive unit after the stopping of the rotation of the drive unit, the control unit is configured to rotate the drive unit in a direction opposite to a rotation direction before the stop (para [0035]: “Such a change in direction can be performed at defined time intervals such as one a second, ten times a second, etc., or the change in direction can be performed after a set number of rotations such as every five rotations, or with every rotation, or with fractions of a rotation if desired.”).

Referring to claim 3, Tal discloses the medical device according to claim 2, wherein, when rotating the drive unit in the opposite direction, the control unit rotates the drive unit at the same rotation angle as a rotation angle of a previous rotation (para [0035]: “Such a change in direction can be performed at defined time intervals such as one a second, ten times a second, etc., or the change in direction can be performed after a set number of rotations such as every five rotations, or with every rotation, or with fractions of a rotation if desired.”)

Referring to claim 4, Tal discloses the medical device according to claim 1, wherein, after stopping the rotation of the drive unit, the control unit is configured to stop the rotation of the drive unit for a predetermined time (examiner notes that the time for the motor to stop then reverse the direction of rotation has been interpreted as a predetermined time).

Referring to claim 5, Tal discloses the medical device according to claim 1, wherein, the control unit 52 causes the rotation of the drive unit to continue in the same direction for 720 degrees or more (para [0035]: “change in direction can be performed after a set number of rotations such as every five rotations” Examiner notes that one rotation is 360 degrees, thus, five rotations is more than 720 degrees).

Referring to claim 8, Tal discloses a method for controlling rotation of a medical device provided with a long shaft portion 32 that is rotationally driven by a drive unit (motor 50 or 70), and a breaking member (distal tip of wire 32 as shown in Figs. 2B-2C) provided at a distal portion of the shaft portion to destroy an object in a biological lumen, the method comprising: rotating the shaft portion 32 by the drive unit (motor 50 or 70); stopping the rotation of the drive unit; and rotating the drive unit after the stopping of the rotation of the drive unit (para [0035: “The motor 50 is controlled by a motor control and driver circuit 52 that is configured to periodically change the direction of rotation of the wire 32. Such a change in direction can be performed at defined time intervals such as one a second, ten times a second, etc., or the change in direction can be performed after a set number of rotations such as every five rotations, or with every rotation, or with fractions of a rotation if desired. Random or pseudo-random timing of rotation changes is also possible. Thus, a variety of rotational oscillation motions can be programmed or hard wired into the motor control and driver circuit 52.” Examiner notes that in order for the motor to reverse the direction of rotation the motor must be stopped then reverse the direction of rotation).

Referring to claim 9, Tal discloses the method for controlling rotation of the medical device according to claim 8, wherein the rotation of drive unit after the stopping of the rotation of the drive unit, the method comprises: rotating the drive unit in a direction opposite to a rotation direction of the drive unit before the stop (para [0035]: “Such a change in direction can be performed at defined time intervals such as one a second, ten times a second, etc., or the change in direction can be performed after a set number of rotations such as every five rotations, or with every rotation, or with fractions of a rotation if desired.”)

Referring to claim 10, Tal discloses the method for controlling rotation of the medical device according to claim 9, wherein the rotation of the drive unit after the stopping of the rotation of the drive unit, the method comprises: rotating the drive unit at a same rotation angle as a rotation of a previous rotation (para [0035]: “change in direction can be performed after a set number of rotations such as every five rotations”).

Referring to claim 11, Tal discloses the method for controlling rotation of the medical device according to claim 8, wherein after the stopping the rotation of the drive unit, the method comprises: stopping the rotation of the drive unit for a predetermined time (examiner notes that the time for the motor to stop then reverse the direction of rotation has been interpreted as a predetermined time).

Referring to claim 12, Tal discloses the method for controlling rotation of the medical device according to claim 8, comprising: continuing the rotation of the drive unit in a same direction for 720 degrees or more (para [0035]: “change in direction can be performed after a set number of rotations such as every five rotations” Examiner notes that one rotation is 360 degrees, thus, five rotations is more than 720 degrees).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tal et al. in view of Shiber (US 2002/0165567).
Referring to claims 6 and 13, Tal discloses the medical device according to claim 1, but fails to disclose wherein, when stopping the rotation of the drive unit, the control unit 52 applies a current for generating a rotational force in a direction opposite to a rotation direction to the drive unit. However, in the same field of endeavor, which is vessel cleaner, Shiber discloses to reverse the direction of rotation of the moto a current direction is, which creates a rotational force to the motor, is reversed. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of applicant’s invention, to have used to concept of reversing the direction of rotation of the motor by reversing the current direction as suggested by Shiber to the control 52 of Tal since it has been held that applying a known technique (i.e., reversing the direction of rotation of the motor by reversing the current direction as suggested by Shiber. The current applied to motor creates a rotational force to the motor) to a known device (i.e., the motor of Tal) ready for improvement to yield predictable results is old and well known in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tal et al. in view of Hatta et al. (US 2016/0278805).
Referring to claim 7, Tal discloses the medical device according to claim 1, but fails to disclose the breaking member has a projection portion that is bent in a convex shape radially outward and toward the rotation direction. However, in the same field of endeavor, which is a device for removing a blockage in a blood vessel, Hatta discloses the breaking member 40 (Fig. 2) has a projection portion that is bent in a convex shape radially outward and toward the rotation direction. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of applicant’s invention, to have substituted the breaking unit at the distal end of wire 32 of Tal device with the self-expandable breaking unit 40 of Hatta to accommodate a wide range of vessels or arteries. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771